UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6335


BRIAN DAVID STREBE,

                      Petitioner – Appellant,

          v.

GENE M. JOHNSON,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:10-cv-00704-TSE-TRJ)


Submitted:   June 16, 2011                   Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian David Strebe, Appellant Pro Se. Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian       David       Strebe     seeks       to       appeal        the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition       and     denying         reconsideration.                 The       orders    are     not

appealable       unless           a    circuit        justice          or     judge        issues     a

certificate      of        appealability.             See    28    U.S.C.          § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,         a   prisoner         satisfies         this      standard     by

demonstrating          that       reasonable          jurists      would          find     that     the

district       court’s       assessment         of    the     constitutional               claims    is

debatable      or     wrong.           Slack     v.    McDaniel,            529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at   484-85.          We     have      independently          reviewed            the    record     and

conclude       that        Strebe      has     not     made       the       requisite       showing.

Accordingly,          we     deny      a     certificate          of    appealability,             deny

Strebe’s motion to appoint counsel, and dismiss the appeal.                                          We

dispense       with        oral       argument       because       the        facts       and     legal



                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3